Bv the Court.
1. Where one or more sections of a statute are amended by a new act, and the amendatory act contains the entire section or sections amended, and repeals the section or sections so amended, the section or sections as amended must bo construed as though introduced into the place of the repealed section or sections in the original act, and, therefore, in view of the provisions of the original act, as it stands after the amendatory sections are so introduced. ■
*2. Where, in the first section of the act of May 1, 1854r amending the fourth section of the act of March 14, 1853, in regard to the jurisdiction of justices of the peace in civil cases (Swan’s R. S. 532a), it is provided that “under the restrictions and limitations herein provided, justices of the peace shall have . . . concurrent jurisdiction with the court of common picas, in any sum over one hundred dollars and not exceeding three hundred dollars,” the words “ under the restrictions and limitations herein provided,” must be taken to refer to the restrictions and limitations provided in the original act, as it stands after all the amendments made thereto are introduced into their proper places therein.
3. The second section, of said act of May 1, 1854, amending the fifth section of said act of March 14, 1853, is not to be construed *507as restricting, but as enlarging the class of cases in which the enlarged jurisdiction is conferred in the preceding section.
J. O. Lee, for plaintiff in error.
B. J. Bartlett, for defendant in error.
4. Therefore,' under said fourth section as amended, justices of j the peace have jurisdiction in actions for the recovery of damages' for the breach of warranty in the sale of horses, where the damages claimed do not exceed three hundred dollars. And by an. appeal from a judgment rendered in such action, jurisdiction may be conferred upon the court of -common pleas. It is therefore-error in the common pleas to dismiss such appeal for want of jurisdiction.
■ Order dismissing appeal reversed, and cause remanded.